On Rehearing
The appellant and others appearing amicus curiae contend that the opinion in this case is wrong in interpreting the provisions of Title 37, §§ 402(16) and 402(17) as permissive rather than mandatory on water works boards. Our opinion did not intend to hold, nor do we think it did, that a corporation formed under these sections (making up Article 7) could include a provision contrary to the provisions of these statutes. However, when we are called upon to construe a statute passed by the legislature we are compelled, if we can, to give effect to every provision contained in it. If, as contended by appellant, the legislature intended that the provisions of § 402(17) would be applicable to pre-existing corporations [i. e. those formed under Title 37, §§ 394-402 or 402(2) or 402(14)] what meaning can we give to the very first sentence of § 402(17) which provides “Each corporation formed or the certificate of incorporation of which is amended under this article shall have a board of directors which shall constitute the governing body of the corporation * * *. Any officer of the municipality shall be eligible for appointment and may serve as a member of the board of directors * * (Emphasis supplied). Appellant seeks to have us construe the last sentence above as requiring the nullification of a provision in the certificate of incorporation of a preexisting board precluding officials of a municipality from serving as members of the board of directors. But to adopt that construction would render meaningless the first sentence italicized above.
The Water Works Board of the City of Florala was incorporated under old statutes which precluded officials of the munici*135pality from serving on the board of directors. The first sentence of the foregoing section would seem to permit the exclusion of this until such time as the certificate is amended to come within the provisions of the new statutes. We cannot read into these statutes the interpretation pressed for by appellant. Section 402(27) expressly provides corporations already in existence and organized or incorporated under the old statutes (as was the corporation involved here) shall continue in existence and shall continue to have and exercise all powers, authorities, rights, privileges, franchises, functions, and duties subject to the restrictions and limitations provided for (in the old statutes) — except that such corporations by amending their certificates of incorporation as herein provided may come under and be governed and controlled by all provisions of this article as fully as if originally incorporated hereunder.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.